Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The priority of the claims has been reconsidered in view of the amendments. The subject matter of new claims 59-81 is supported by 62914688, therefore, the effective filing and priority date of the claims is 10/14/19.

Status of Claims and Response to Remarks
Claims 59-81 are pending as of the response and amendments filed on 3/31/22. Claims 1-58 have been canceled; claims 59-81 have been newly added. 
The rejection under 35 USC 112(b) is withdrawn in view of the amendments to the claims.
The rejection under 35 USC 102(a)(1) as being anticipated by Kuter, Blood, vol. 134(suppl. 1), p. 87, publ. 11/13/2019 is withdrawn in view of the amended claims and updated priority.
Claims 1, 7-10, 13, 28, 31-33, 40, and 43-53 were previously rejected under 103 as being unpatentable over Owens, WO 2014039899 in view of Audia. Claims 27 and 35 were previously rejected under 103 as being unpatentable over Owens in view of Audia, and further in view of Cuker, publ. 2016. Although these rejections are withdrawn in view of the cancelation of these claims, Applicants’ arguments are addressed below inasmuch as they may be applicable to the new 103 rejections.
Applicants have noted all prior claims have been canceled with new claims 59-81 pending, however, to the extent that the Office may consider rejecting the new claims based on Owens, Audia, and Cuker, Applicant respectfully disagrees with the 103 rejection for at least the reason that the Office has failed to make a prima face case of obviousness. Applicants have argued obviousness is to be determined as of the effective filing date to one of ordinary skill in the art without the benefit of impermissible hindsight; see MPEP 2141.01(III). Applicants have reiterated in determining the differences between the prior art and the claims, the analysis must necessarily focus on whether the claimed invention as a whole, and without knowledge of Applicants’ disclosure would have been obvious; see MPEP 2141.02(I). Applicants have argued the Office has used hindsight in picking the citations, and has not shown any disclosure within the citations themselves that would have motivated one of ordinary skill in the art to combine their teachings, let alone how one skilled in the art would arrive at the claimed invention based on the teachings of the art. Applicants have further argued although the Office relies upon Cuker (2016) to allegedly teach the claimed concept of selecting the patient population having “a platelet count less than 30,000 µL for two or more consecutive platelet counts prior to the start of the treatment period”. Applicants have argued Cuker teaches a tiered treatment of patients with ITP with neither tier motivating the selection of PRN1008 for use as a therapy, and that Cuker states “observation without treatment in most asymptomatic adults after splenectomy with a platelet count of 20 to 30 X 109/L or greater” (p. 1548, col. 1). Applicants have submitted in other words, Cuker expressly indicates adults after splenectomy having a platelet count of 10 X 109/L or greater should not receive treatment, and that this teaching leads away from the claimed patient population because this teaching doesn’t suggest all patients having a platelet count below 30 X 109/L, including those greater than 10 X 109/L, should be treated with therapy.

Applicants’ arguments are not found persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furthermore, Applicants only appear to have argued the teachings of Cuker, but the rejection was based on the combined teachings of Owens, Audia, and Cuker. Owens teaches pyrazolopyrimidine compounds having activity as Btk inhibitors for treating autoimmune diseases, and treatment of ITP is taught. Furthermore, PRN1008 is exemplified as a Btk inhibitor. Although it was acknowledged in the rejection that Owens didn’t explicitly teach the claimed patient population having two or more consecutive platelet counts less than 30,000 µL, a history of taking 4 or more prior ITP therapies, or a having had a splenectomy, Audia teaches ITP as an autoimmune disease characterized by a platelet count of less than 100 G/L that occurs in children and adults, and that ITP is considered refractory if the patient is at risk of or exhibits bleeding after splenectomy. It is maintained that a person of ordinary skill in the art, before the effective filing date of the claimed method, would have found it prima facie obvious to have treated ITP by administering an effective amount of PRN1008 to a subject who has been previously treated with a splenectomy, because Owens teaches compounds inclusive of PRN1008 for treating autoimmune diseases including ITP, and Audia teaches patients having had a splenectomy with continued bleeding are considered refractory, and therefore implies the patient should be treated. Regarding Applicants’ comments about Cuker, the examiner notes that Cuker also teaches some patients with ITP don’t respond to standard therapies, including splenectomy, and may require additional treatment to reduce the risk of clinically significant bleeding (p. 1547, left col., last para-right col., 1st full para). Furthermore, while it is acknowledged Cuker teaches “we recommend observation without treatment in most asymptomatic adults after splenectomy with a platelet count of 20 to 30 109/L or greater”, Applicants’ claims aren’t limited to treating this patient population; Applicants’ claims include treating a patient population having a platelet count < 30,000 µL for two or more consecutive platelet counts, and therefore include patients having platelet counts of less than 20 to 30 109/L. Additionally, Cuker provides an example of a patient with ITP who had previously undergone a splenectomy, yet still had a platelet count of 10 X 109/L; Cuker further teaches this patient was treated after splenectomy with additional drugs, rather than simply be observed (see Case 2, p. 1550, right col., 2nd para-p. 1552, left col., 2nd para). As such, it is maintained that Cuker doesn’t teach away from the claimed patient population because Cuker teaches that some patients who remain refractory after splenectomy and have a risk of clinically significant bleeding require further treatment with pharmacotherapy. 

Applicants have argued the Office has oversimplified the nature and disclosure of the prior art to arrive at the claimed invention; Applicants have submitted the Office oversimplifies Owens by asserting this reference teaches both PRN1008 and idiopathic thrombocytopenia purpura, but in reality Owens discloses a genus of compounds, and 35 specific compounds with Btk enzymatic inhibitory activity (p. 90, Ex. 1 of Owens). Applicants have additionally argued Owens discloses the Btk inhibitors can be used to treat three different classes of disease: autoimmune disease, inflammatory diseases, and cancers (Owens, p. 22, lines 14-15), and that Owens teaches 47 specific autoimmune disease possibilities, of which ITP is just one option (p. 22, lines 16-28). Applicants have maintained the Office has not and cannot show why one skilled in the art reading Owens would have been motivated to select PRN1008, from all of the disclosed compounds, for treating ITP, from all of the disclosed ailments, without the use of improper hindsight based on the present disclosure.

Applicants’ arguments are not found persuasive. The rejection was based on obviousness, not anticipation. It is acknowledged Owens teaches a subgenus of pyrazolopyrimidine compounds as Btk inhibitors, as well as broadly teaches treatment of autoimmune diseases, inflammatory diseases and cancer, however, it is noted Owens focuses on treating autoimmune diseases (see p. 22, lines 15-27; p. 34, line 22-p. 35, line 2). As Applicants have agreed, Owens includes treatment of ITP within the list of autoimmune diseases. Applicants’ arguments that Owens teaches 47 specific autoimmune diseases and a genus of compounds is not found persuasive because ITP is explicitly listed within the list of 47 specific autoimmune diseases, Owens teaches a particular embodiment wherein the disease to be treated is an autoimmune disease, and it is maintained 47 is not an extensive laundry list of conditions to choose from. Furthermore, PRN1008 is exemplified by Owens as a Btk inhibitor (see Ex. 1, pp. 90-91; compound 31); that Owens includes a total of 35 compounds in Ex. 1 is irrelevant, because the rejection, as discussed previously, was based on obviousness rather than anticipation, and compound 31, otherwise known as PRN1008, is among those compounds with lower IC50 values (IC50 of .0015 µM for compound 31, while a number of other compounds listed in the table have higher IC50 values). It is maintained that one of ordinary skill in the art, in view of the combined teachings of the cited prior art, would have found it prima facie obvious to have arrived at the claimed method prior to the effective filing date of Applicants’ claims, in the absence of unexpected results. New 103 rejections are made over the new claims, discussed below. 
Claims 59-81 were examined. Claims 59-67 and 69-81 are rejected. Claim 68 is objected to.


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 59-62, 64-65, 67, and 69-81  is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens et. al., WO 2014039899 A1 (publ. 3/13/2014), in view of Audia et. al., Autoimmunity Rev., vol. 16, pp. 620-632, publ. 4/17/2017. Both references are of previous record. 
The claims are drawn to a method for achieving a platelet count of at least 50,000/µL in a human patient with immune thrombocytopenia (ITP) comprising administering to the human patient a therapeutically effective amount of (R)-2-[3-[4-amino-3-(2-fluoro-4-phenoxy-phenyl)pyrazolo[3,4-d]pyrimidin-1-yl]piperidine-1-carbonyl]-4-methyl-4-[4-(oxetan-3-yl)piperazin-1-yl]pent-2-enenitrile (PRN1008) once or twice a day for a treatment period, wherein the human patient has a history of a splenectomy prior to the start of the treatment period. 
Owens teaches pyrazolopyrimidine compounds as Btk inhibitors for the treatment of inflammatory and autoimmune diseases (Abstract; p. 4, lines 9-12). The pyrazolopyrimidine Btk inhibitor compounds are taught to have the following structural formula (p. 4, line 13-p. 5, line 14): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Owens exemplifies the following compound, (R)-2-(3-(4-amino-3-(2-fluoro-4-phenoxyphenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)piperidine-1-carbonyl)-4-methyl-4-(4-(oxetan-3-yl)piperazin-1-yl)pent-2-enenitrile, as a Btk inhibitor (pp. 86-87, Ex. 31): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. The compound of Ex. 31 is taught to have potent Btk inhibitory activity (pp. 90-91, table of Ex. 1). Owens teaches the Btk inhibitors as described to be used for treating a patient suffering from an autoimmune disease such as idiopathic thrombocytopenia purpura (p. 22, lines 15-28; p. 34, line 22-p. 35, line 2). Idiopathic thrombocytopenia purpura is another name for immune thrombocytopenia, as defined by Applicants’ own specification (p. 33). Owens teaches administering a therapeutic amount of a Btk inhibitor compound to a patient in need of treatment of an autoimmune disease (p. 22, lines 6-14). Owens teaches the compounds in the form of the E and/or Z geometric isomer (p. 12, line 30; p. 33, lines 31-33). Owens teaches oral administration of a Btk inhibitor, at doses of 1-1000 mg., administered in single or multiple doses per day (p. 39, lines 3-26). Owens further teaches the Btk inhibitors as described can be used in combination with one or more additional therapeutic agents, including glucocorticoids such as cortisone acetate and dexamethasone, well-known corticosteroids (p. 42, line 22-p. 43, line 3). Treatment of humans is taught (p. 34, lines 4-7). As Owens teaches combination therapy is optional, it would have been prima facie obvious to have administered the Btk inhibitor, PRN1008, or a pharmaceutical salt thereof, to a human patient in need of treatment of ITP, as a monotherapy as recited by instant claim 74. 
Owens doesn’t teach treating a human patient with ITP wherein the human patient has a history of having had a splenectomy prior to the start of the treatment period. 
Audia teaches ITP as an autoimmune disease characterized by a platelet count of less than 100 G/L that occurs in children and adults, with adults typically experiencing a chronic course (> 1 year) and children more often experiencing an acute course (Abstract; p. 621, 1st para of Intro). Audia teaches steroids are the first line therapy for ITP, with splenectomy a cornerstone treatment that should be considered when ITP lasts longer than one year (p. 621, 2nd para of Intro). ITP is considered refractory if the patient is at risk of or exhibits bleeding after splenectomy (p. 621, 1st para of Intro). Audia further teaches ITP should be considered a syndrome as there are multiple pathways leading to thrombocytopenia that are differently involved from one patient to another (p. 628, right col., 1st para under Concluding remarks). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated an ITP human patient comprising administering a therapeutically effective amount of (R)-2-(3-(4-amino-3-(2-fluoro-4-phenoxyphenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)piperidine-1-carbonyl)-4-methyl-4-(4-(oxetan-3-yl)piperazin-1-yl)pent-2-enenitrile, otherwise known as PRN1008, or a pharmaceutical salt thereof, wherein the patient has previously had a splenectomy, in view of Owens and Audia. Owens teaches Btk inhibitor compounds, with (R)-2-(3-(4-amino-3-(2-fluoro-4-phenoxyphenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)piperidine-1-carbonyl)-4-methyl-4-(4-(oxetan-3-yl)piperazin-1-yl)pent-2-enenitrile exemplified as a Btk inhibitor, for treating autoimmune diseases such as ITP, in addition to oral administration, at a dose range that overlaps with the amounts recited by instant claims 70-73. Owens teaches treatment wherein the Btk inhibitor can be used as a combination treatment with a corticosteroid; thus, one of ordinary skill in the art would have understood PRN1008 to be used as a monotherapy or in combination treatment for ITP. Audia teaches ITP can occur as a chronic or acute condition, with steroids a first line therapy, and splenectomy useful for chronic courses. Audia additionally teaches ITP is considered refractory if the risk of bleeding remains high after splenectomy. As Owens teaches PRN1008 for treating autoimmune diseases including ITP, it would have been prima facie obvious to have treated a human ITP patient who has a chronic, or refractory disease course comprising administering a therapeutically effective amount of PRN1008 to an ITP patient who had a splenectomy prior to treatment, who is in need of additional treatment, having chronic, or refractory ITP with a reasonable expectation of success. As ITP can be chronic, defined as existing for more than one year, it would have been prima facie obvious to have administered PRN1008 for a prolonged time period of at least 28 days, as recited by instant claim 69. Owens teaches administering an oral dose singly or in multiple doses, from 1-1000 mg. per day; as such, it would have been prima facie obvious to have administered 400 mg. once or twice daily as recited by instant claims 70-72; or 300 mg. twice per day to a human patient with ITP who has previously undergone a splenectomy, as recited by instant claim 73, with a reasonable expectation of success. 
As Owens exemplifies (R)-2-(3-(4-amino-3-(2-fluoro-4-phenoxyphenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)piperidine-1-carbonyl)-4-methyl-4-(4-(oxetan-3-yl)piperazin-1-yl)pent-2-enenitrile, otherwise known as PRN1008, and teaches the Btk inhibitors in the form of (E) or (Z) geometric isomers, it would have been prima facie obvious to have treated a human patient with ITP who had previously undergone a splenectomy, wherein PRN1008 is administered in the form of the (E) isomer as recited by instant claim 78, in the form of the (Z) isomer as recited by instant claim 79, or as a mixture of the (E) and (Z) isomers as recited by instant claim 80, with a reasonable expectation of success. 
Although Owens doesn’t explicitly teach achieving a platelet count of at least 50000/µL in a human patient with ITP, achieving at least 2 platelet counts of at least 50000/µL, achieving at least 2 consecutive platelet counts of at least 50000/µL, or achieving a platelet count of at least 50000/µL in at least 50% of platelet counts measured during the treatment period, as recited by instant claims 60-62, it would have been prima facie obvious to one of ordinary skill in the art to have treated a human patient having ITP who has previously undergone a splenectomy comprising administering a therapeutically effective amount of PRN1008 as recited by the instant claims, for the reasons discussed previously. It would have been prima facie obvious furthermore that by effectively treating a human patient with ITP who has undergone a splenectomy prior to treatment by administering an effective amount of PRN1008 as recited by the instant claims, the effect of treatment would have been the same as recited by the instant claims, e.g., achieving a platelet count of at least 50000/µL in a human patient with ITP, achieving at least 2 platelet counts of at least 50000/µL, achieving at least 2 consecutive platelet counts of at least 50000/µL, achieving a platelet count of at least 50000/µL in at least 50% of platelet counts measured during the treatment period, in the absence of evidence to the contrary or in the absence of unexpected results. 

Claims 63 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens et. al., WO 2014039899 A1 (publ. 3/13/2014), in view of Audia et. al., Autoimmunity Rev., vol. 16, pp. 620-632, publ. 4/17/2017 as applied to claims 59-62, 64-65, 67, and 69-81 as discussed previously, further in view of Cuker et. al., Blood, vol. 128(12), pp. 1547-1554, publ. 2016 (of previous record).
The claim is are drawn to a method for achieving a platelet count of at least 50,000/µL in a human patient with immune thrombocytopenia (ITP) comprising administering to the human patient a therapeutically effective amount of (R)-2-[3-[4-amino-3-(2-fluoro-4-phenoxy-phenyl)pyrazolo[3,4-d]pyrimidin-1-yl]piperidine-1-carbonyl]-4-methyl-4-[4-(oxetan-3-yl)piperazin-1-yl]pent-2-enenitrile (PRN1008) once or twice a day for a treatment period, wherein the human patient has a history of taking at least 4 prior ITP therapies prior to the start of the treatment period, or the patient has a platelet count of less than 30000/µL  for two or more consecutive platelet counts prior to the start of the treatment period. 
The teachings of Owens and Audia were discussed previously, but neither teaches treating a human patient having a history of taking at least 4 prior ITP therapies prior to the start of the treatment period; or the patient has a platelet count of less than 30000/µL for two or more consecutive platelet counts prior to the start of the treatment period.
Cuker teaches ITP therapy can be divided into rescue therapy, in which the objective is to significantly increase platelet counts in a patient with active hemorrhage, or maintenance therapy, with a goal to achieve a sustained platelet response while minimizing treatment associated toxicity (p. 1547, 1st para of Intro). Cuker teaches treatment of ITP patients who don’t respond to standard therapies, including corticosteroids, intravenous immunoglobulin G, anti-D therapy, or splenectomy can be challenging, especially if the thrombocytopenia is severe or if active bleeding is present (p. 1547, 2nd para of Intro; p. 1548, Table 1). Refractory ITP is defined as not responding to or relapsing after splenectomy (p. 1547, right col., 1st para). Cuker teaches ITP patients to include those having a platelet count of 20-30 * 109/L, as well as 5 * 109/L (Abstract; p. 1547, Case 1 para), which corresponds to a platelet count of 20000-30000/µL, and 5000/µL. Cuker further teaches a patient who initially experienced an increase in platelet count, followed by drop in platelet count after splenectomy, and required pharmacotherapy (e.g., relapsing ITP); this patient had an initial platelet count of 8 X 109/L, followed by a subsequent platelet count of 10 X 109/L, which corresponds to two consecutive platelet counts of less than 30,000 µL as recited by the instant claims (p. 1550, see Case 2 para). Cuker teaches tier 1 therapies for ITP to include low dose corticosteroids, rituximab, and thrombopoietin receptor agonists such as romiplostim and eltrombopag; if the patient doesn’t respond to tier 1 therapies, participation in a clinical trial, or introduction of tier 2 agents, such as 6-mercaptopurine, azathioprine, cyclosporine A, cyclophosphamide, danazol, dapsone, mycophenolate mofetil, and vinca alkaloids, is recommended (p. 1548, right col., beginning with 1st para-p. 1550, left col., last para; p. 1550, right col., last para-p. 1551, Table 3). Cuker teaches tier 2 agents should be combined with a tier 1 or another tier 2 agent which allows for potential synergy between agents and can induce a more rapid increase in platelet count (p. 1550, right col., last para). 
It would have been prima facie obvious to have treated a human patient for ITP, wherein the patient has relapsing ITP after splenectomy, has had at least 4 prior ITP therapies, and has a platelet count of less than 30000/µL for two consecutive platelet counts prior to the start of the treatment period comprising administering a therapeutic amount of PRN1008 or a pharmaceutical salt thereof, in consideration of the combined teachings of Owens, Audia, and Cuker. Owens teaches Btk inhibitor compounds, with (R)-2-(3-(4-amino-3-(2-fluoro-4-phenoxyphenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)piperidine-1-carbonyl)-4-methyl-4-(4-(oxetan-3-yl)piperazin-1-yl)pent-2-enenitrile (PRN1008) exemplified as a Btk inhibitor, for treating autoimmune diseases such as ITP, while Audia teaches ITP can occur as a chronic or acute condition, with steroids a first line therapy, and splenectomy useful for chronic courses. Cuker teaches treatment of relapsing ITP can be challenging, and ITP patients include those subjects having a platelet count of 20000-30000/µL, as well as having two consecutive platelet counts less than 30,000 µL. Cuker further teaches treatment of relapsing ITP with tier 1 agents, such as low dose corticosteroids, rituximab, and thrombopoietin receptor agonists such as romiplostim and eltrombopag; Cuker also recommends combination dosing with tier 2 agents, such as 6-mercaptopurine, azathioprine, cyclosporine A, cyclophosphamide, danazol, dapsone, mycophenolate mofetil, and vinca alkaloids if the patient doesn’t respond to tier 1 therapies or is unable to participate in a clinical trial. As more than four different tier 1 and tier 2 therapies for ITP are taught, and it is further taught that a patient may not respond to one or more such therapies, it would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated a human patient having ITP comprising administering an effective amount of PRN1008, to a patient having two consecutive platelet counts of less than 30000/µL prior to the start of PRN1008 therapy, and to an ITP patient who has relapsed or has not been responsive to 4 prior initiated ITP therapies, in view of the combined teachings of the prior art, with a reasonable expectation of success, in the absence of unexpected results. 

Claim Objection
Claim 68 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 59-81 were examined. Claims 59-67 and 69-81 are rejected. Claim 68 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627